Case 2:20-cv-02892-SHL-cgc Document 77 Filed 05/28/21 Page 1 of 5                      PageID 625




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________
JESSICA JONES, MICHELLE VELOTTA, and            )
CHRISTINA LORENZEN on Behalf of Themselves      )
and All Others Similarly Situated,              )
                                                )
      Plaintiffs,                               ) Civil Action No.: 2:20-cv-02892
                                                )
v.                                              ) JURY DEMAND
                                                )
VARSITY BRANDS, LLC; VARSITY SPIRIT, LLC; )
VARSITY SPIRIT FASHIONS & SUPPLIES, LLC;        )
U.S. ALL STAR FEDERATION, INC.; JEFF WEBB; )
CHARLESBANK CAPITAL PARTNERS LLC; and )
BAIN CAPITAL PRIVATE EQUITY,                    )
                                                )
      Defendants.                               )
______________________________________________________________________________

          UNOPPOSED MOTION EXTENDING MEDIATION DEADLINE
______________________________________________________________________________

       Defendants Varsity Brands, LLC, Varsity Spirit, LLC, Varsity Spirit Fashions &

Supplies, LLC, U.S. All Star Federation, Inc., Jeff Webb, Charlesbank Capital Partners LLC, and

Bain Capital Private Equity (“Defendants”), by and through their undersigned counsel,

respectfully move this Court for an Order granting additional time to allow the parties to select a

new mediator for the Initial Intervention called for by Rule 4.3(a) of the Court’s ADR Plan and

extending the mediation deadline previously set by the Court in this case pursuant to the

Scheduling Order entered by the Court on April 7, 2021. See ECF No. 61.

       The parties previously agreed to mediate this case before Layn Phillips. See Joint

Stipulation as to Selection of Mediator, ECF No. 46. The Court’s Scheduling Order set May 28,

2021 as the deadline for completing the Initial Intervention pursuant to Rule 4.3(a) of the Court’s

ADR Plan. Scheduling issues have prevented Defendants from securing an Initial Intervention
Case 2:20-cv-02892-SHL-cgc Document 77 Filed 05/28/21 Page 2 of 5                      PageID 626




date prior to this deadline, and Mr. Phillips is largely unavailable through at least August given

other matters his office is handling.

        Accordingly, Defendants request that the parties be allowed additional time, up to and

including June 18, 2021, to reach agreement with Plaintiffs on a new mediator to conduct the

Initial Intervention pursuant to Section 5.4(b) of the Court’s ADR Plan and to file a stipulation

with the Court noting the selection. If the Parties are unable to reach agreement on a mediator,

Defendants propose that the parties file a stipulation with the Court on or before June 18, 2021

stating so and request that the Court appoint a mediator pursuant to Section 5.4(a) of the ADR

Plan. Defendants also request that the Court allow the parties until July 31, 2021 to complete the

Initial Intervention under Rule 4.3(a) of the ADR Plan.

        WHEREFORE, Defendants respectfully request this Court enter an Order Granting their

Unopposed Motion Extending Mediation Deadline, submitted contemporaneously hereto, as to

the relief set out in this motion.


                                                     Respectfully submitted,

                                                     BAKER, DONELSON, BEARMAN,
                                                     CALDWELL & BERKOWITZ, P.C.

                                                     s/ Matthew S. Mulqueen
                                                     Adam S. Baldridge (TN #23488)
                                                     Matthew S. Mulqueen (TN #28418)
                                                     165 Madison Avenue, Suite 2000
                                                     Memphis, Tennessee 38103
                                                     Telephone: (901) 577-8234
                                                     Facsimile: (901) 577-0843
                                                     Email: abaldridge@bakerdonelson.com
                                                     Email: mmulqueen@bakerdonelson.com

                                                     CLEARY GOTTLIEB STEEN &
                                                     HAMILTON LLP



                                                 2
Case 2:20-cv-02892-SHL-cgc Document 77 Filed 05/28/21 Page 3 of 5           PageID 627




                                          George Cary
                                          Steven Kaiser
                                          Alexis Collins
                                          Mark W. Nelson
                                          2112 Pennsylvania Avenue, NW
                                          Suite 1000
                                          Washington, DC 20037
                                          Telephone: (202) 974-1554
                                          Email: gcary@cgsh.com
                                          Email: skaiser@cgsh.com
                                          Email: alcollins@cgsh.com
                                          Email: mnelson@cgsh.com

                                          Counsel for Defendants Varsity Brands, LLC,
                                          Varsity Spirit, LLC, Varsity Spirit Fashions &
                                          Supplies, LLC, Charlesbank Capital Partners
                                          LLC and Bain Capital Private Equity


                                          LOCKE LORD LLP

                                          s/ Paul Coggins
                                          Paul Coggins
                                          Brendan Patrick Gaffney
                                          2200 Ross Avenue, Suite 2800
                                          Dallas, TX 75201
                                          Telephone: (214) 740-8104
                                          Facsimile: (214) 756-8104
                                          Email: pcoggins@lockelord.com
                                          Email: bgaffney@lockelord.com

                                          Counsel for Defendant Jeff Webb

                                          BAKER, DONELSON, BEARMAN,
                                          CALDWELL & BERKOWITZ, P.C.

                                          s/ Nicole D. Berkowitz
                                          Grady M. Garrison (TN #008097)
                                          Nicole D. Berkowitz (TN #35046)
                                          165 Madison Avenue, Suite 2000
                                          Memphis, TN 38103
                                          Telephone: (901) 526-2000
                                          Facsimile: (901) 577-2303
                                          Email: ggarison@bakerdonelson.com

                                      3
Case 2:20-cv-02892-SHL-cgc Document 77 Filed 05/28/21 Page 4 of 5                  PageID 628




                                                   Email: nberkowitz@bakerdonelson.com

                                                   Counsel for Defendant U.S. All Star
                                                   Federation, Inc.


                           CERTIFICATE OF CONSULTATION
        Counsel for Defendants consulted with Plaintiffs’ counsel on May 18th and 24th, 2021 via
telephone, and May 28th, 2021 via email, and Plaintiffs’ counsel informed Defendants’ counsel
that Plaintiffs do not oppose the relief requested in this motion.

                                                     s/ Matthew S. Mulqueen
                                                    Matthew S. Mulqueen




                                               4
Case 2:20-cv-02892-SHL-cgc Document 77 Filed 05/28/21 Page 5 of 5                    PageID 629




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of May, 2021, the foregoing was served on the
Plaintiffs via the Court’s Electronic Filing System and/or by emailing a true and exact copy to
the following counsel of record:

 Joseph R. Saveri, Esq.                             Van Davis Turner, Jr., Esq.
 Elissa Amlin Buchanan, Esq.                        BRUCE TURNER, PLLC
 Kevin Rayhill, Esq.                                2650 Thousand Oaks Boulevard
 Steven N. Williams, Esq.                           Suite 2325
 Anna-Patrice Harris, Esq.                          Memphis, TN 38118
 JOSEPH SAVERI LAW FIRM, INC.                       Email: vturner@bruceturnerlaw.net
 601 California St., Suite 1000
 San Francisco, CA 94108                            Jason Scott Hartley, Esq.
 Email: jsaveri@saverilawfirm.com                   HARTLEY LLP
 Email: eabuchanan@saverilawfirm.com                101 West Broadway, Suite 820
 Email: krayhill@saverilawfirm.com                  San Diego, CA 92101
 Email: swilliams@saverilawfirm.com                 Email: hartley@hartleyllp.com
 Email: aharris@saverilawfirm.com
                                                    Richard Paul, III, Esq.
                                                    Sean R. Cooper, Esq.
                                                    PAUL LLP
                                                    601 Walnut Street, Suite 300
                                                    Kansas City, MO 64106
                                                    Email: Rick@PaulLLP.com
                                                    Email: sean@paulllp.com

 Counsel for Plaintiffs

                                                    s/ Matthew S. Mulqueen
                                                    Matthew S. Mulqueen




                                                5
